Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11 and 16 it is unclear how a circuit inoperable fin is able to have a threshold voltage value as it does not function and is inoperable.
Claims 11-16 have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims; hence, it would not be proper to reject the claims on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Campi Jr. et al. (US Pat. Pub. 2017/0162569), herein after referred to as Campi.
Regarding claim 1, Campi teaches a device, comprising: 
a continuous active region having neighboring cells [fig. 9, active region 20/22 with cells being designated by 20 separated by 22]; 
a first fin disposed in a first cell of the neighboring cells, the first fin having a first threshold voltage polarity [fig. 9, 14’ over 20 on the left side, paragraphs [0016 and 0018] teaches N type]; 
a second fin disposed in a second cell of the neighboring cells, the second fin having the first threshold voltage polarity [fig. 9,14’ over 20 on the right side, paragraphs [0016 and 0018] teaches N-type]; and 
a third fin disposed at a cell boundary between the neighboring cells, the third fin having a second threshold voltage polarity different than the first threshold voltage polarity [fig. 9, 14 over 22, paragraphs [0017 and 0019] teach P-type].
Regarding claim 2, Campi discloses the device of claim 1, wherein the neighboring cells both include n-type cells [fig. 9, paragraph [0016]].
Regarding claim 4, Campi teaches the device of claim 1, wherein the first threshold voltage polarity includes an N-type threshold voltage and wherein the second threshold voltage polarity includes a P-type threshold voltage [paragraphs [0016-0019], 14’/20 is N- type, 14/22 is P-type].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campi as applied to claims 1, 2 and 4  above, and further in view of Grover et al. (US Pat. Pub. 2003/0022474).
Regarding claim 3, Campi fails to teach the neighboring cells both includes P-type cells.  However, Grover teaches a high voltage MOSFET structure in which N-type and P-type cells are interchanged [fig. 1, regions 13 and 14 are n-type and 15, 15s and 35 are p-type, paragraph [0109] teaches they can be switched to create a p-channel device].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Grover into the method of Campi by the neighboring cells both include p-type cells.  The ordinary artisan would have been motivated to modify Campi in the manner set forth above for at least the purpose of utilizing known materials to produce a transistor of the desired conductivity type or a desired performance and function (p-type vs n-type) [Grover, paragraph [0109]].
Regarding claim 5, Campi in view of Grover teaches the device of claim 1, wherein the first threshold voltage polarity includes a p-type threshold voltage, and wherein the second threshold voltage polarity includes an n-type threshold voltage [Campi, paragraphs [0016-0019], 14’/20 is N- type, 14/22 is P-type, Grover, paragraph [0109] teaches the ability to swap N and P conductivity depending on the device you want to create].
Allowable Subject Matter
Claims 17-20 are allowed.
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 17, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach a SiGe region interposing the first Si region and the second Si region, the SiGe having a width equal to a gate pitch, the SiGe region electrically isolating the first Si region from the second Si region, wherein a first device structure formed within the SiGe region has a greater threshold voltage than a second device structure formed with either the first Si region or the second Si region.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        


/JAEHWAN OH/Primary Examiner, Art Unit 2816